                      CRIMINAL CAUSE FOR STATUS CONFERENCE BY TELEPHONE
BEFORE JUDGE: HURLEY, J.   DATE: APRIL 27, 2021 TIME: 11:00-11:11 AM
DOCKET NUMBER: CR-17-495               USA V. MULLEN


DEFT. NAME: DANIEL MULLEN      DFT # 1
 X PRESENT, NOT PRESENT, X IN CUSTODY, , ON BAIL
    ATTY FOR DEFT.: NANCY BARTLING     CJA
          X PRESENT, NOT PRESENT

FOR GOV’T.: A.U.S.A.: MICHAEL MAFFEI

DEPUTY CLERK: LISA LUNDY
 COURT REPORTER(S) OR ESR OPERATOR: DOMINICK TURSI
 PROBATION:
 INTERPRETER:


CASE CALLED FOR STATUS CONFERENCE. THE DEFENDANT AND COUNSEL CONSENT TO HOLD THIS
PROCEEDING BY TELECONFERENCE;
WAIVER SPEEDY TRIAL EXECUTED START DATE 4/27/2021STOP DATE 7/9/2021.
TELECONFERENCE STATUS CONFERENCE SET FOR 7/9/2021 AT 11:30 A.M.
TELECONFERENCE # 888-273-3658 ACCESS CODE 4660635.
